Exhibit 10.44A

 

FIRST AMENDMENT TO STOCK OPTION AGREEMENT

 

THIS FIRST AMENDMENT TO STOCK OPTION AGREEMENT (the “Amendment”) is made as of
this 2nd day of August, 2008, between Hansen Natural Corporation, a Delaware
corporation (the “Company”) and Rodney C. Sacks (“Holder”).

 

RECITALS

 

WHEREAS, on June 2, 2008 the Company and Holder entered into an agreement
pursuant to which the Company granted Holder an option to purchase up to 400,000
shares of the Company’s common stock, at a purchase price of $31.72 per share
(the “Option”), vesting in three (3) annual increments (the “Option Agreement”).

 

WHEREAS, the parties desire to amend the Option Agreement by mutual consent to
provide that the Option shall vest over five (5) annual increments.

 

AGREEMENT

 

In consideration for the covenants and agreements contained in the Option
Agreement and this Amendment, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
hereby agree as follows:

 

1.         Amendment to Option Agreement.  The Option Agreement is hereby
amended as follows:

 

Section 3(a) of the Option Agreement is hereby deleted in its entirety and
replaced with the following:

 

“3.        Exercise of Option

 

(a)        Subject to the other terms of this Agreement regarding the
exercisability of the Option, provided that Holder is employed by a
Participating Company on the relevant Exercise Date set forth below, the Option
may be exercised in respect of the number of shares (the “Option Portion”)
listed in column A from and after the Exercise Date listed in column B,

 

Column “A”

 

Column “B”

 

 

 

Number of Shares

 

Exercise Date

 

 

 

20% of the number of shares subject to the Option

 

After the first anniversary of the Grant Date

 

 

 

20% of the number of shares subject to the Option

 

After the second anniversary of the Grant Date

 

--------------------------------------------------------------------------------


 

20% of the number of shares subject to the Option

 

After the third anniversary of the Grant Date

 

 

 

20% of the number of shares subject to the Option

 

After the fourth anniversary of the Grant Date

 

 

 

20% of the number of shares subject to the Option

 

After the fifth anniversary of the Grant Date”

 

2.            Miscellaneous.

 

A.        This Amendment of the Option Agreement by mutual consent of the
parties is authorized and permitted pursuant to Section 14 of the Option
Agreement.

 

B.         All capitalized terms not otherwise defined in this Amendment shall
have the meaning ascribed to them as set forth on the Option Agreement.

 

C.        Except as otherwise provided herein, the terms and conditions of the
Option Agreement shall remain in full force and effect.

 

IN WITNESS WHEREOF, Hansen Natural Corporation has caused this Amendment to
executed by a duly authorized officer and Holder as of the day of July, 2008.

 

 

HOLDER

HANSEN NATURAL CORPORATION

 

 

/s/ Rodney C. Sacks

 

By:

/s/ Hilton H. Schlosberg

 

Rodney C. Sacks

Name: Hilton H. Schlosberg

 

Title: Vice Chairman of the Board

 

--------------------------------------------------------------------------------